Citation Nr: 0120198	
Decision Date: 08/07/01    Archive Date: 08/14/01	

DOCKET NO.  99-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
a lumbosacral strain.

2.  Entitlement to an evaluation in excess of 20 percent for 
a duodenal ulcer.

3.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and ADL


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied the veteran's claims for 
ratings in excess of 20 percent for a lumbosacral strain, in 
excess of 10 percent for a left knee disability, and in 
excess of 10 percent for a duodenal ulcer.  However, 
subsequent to VA examinations, the RO issued a rating action 
in August 1999 granting the veteran increased evaluations for 
lumbosacral strain to 40 percent and for duodenal ulcer to 
20 percent, effective from the date of the receipt of his 
claims for increase in August 1997.  That rating action 
confirmed and continued the long-standing 10 percent 
evaluation for left knee impairment.  The veteran and a 
friend testified at a personal hearing at the RO in March 
2000.

Although higher ratings of 40 and 20 percent have been 
assigned for the veteran's low back disability and peptic 
ulcer disease, respectively, as they are not the maximum 
ratings available for these disabilities, both claims remain 
in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  All evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained, the 
veteran and his representative have been advised of the 
evidence necessary to substantiate the claims at issue in 
this appeal, VA examinations have been provided, and there 
remains no evidence identified by the veteran which is 
uncollected for review.  

2.  The veteran's service-connected low back disability is 
manifested by degenerative joint disease and severe 
limitation of motion with pain on motion; it is not 
productive of unfavorable ankylosis of the lumbar spine.  

3.  The veteran's service-connected duodenal ulcer is 
manifested by continuous moderate manifestations but there is 
no evidence of recurrent incapacitating episodes four or more 
times per year.  

4.  The veteran's left knee impairment is manifested by 
arthritis with slight limitation of motion and pain on use, 
and slight instability. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.71a, Diagnostic Codes 5289, 5292, 5295 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for duodenal ulcer have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, 
Diagnostic Code 7305 (2000).

3.  The criteria for an evaluation of 20 percent for a left 
knee disability have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.40, 4.45, 4.59, Diagnostic Codes 5256-5262 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Law and Regulation:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disabilities in claims for disability compensation.  
The provisions of the Rating Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as this can practicably be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  The basis of disability evaluations is the 
ability of the body as a whole or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although rating specialists are directed to review the 
recorded history of disability to make a more accurate 
evaluation, regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The words "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should be noted that the use of terminology such as 
"moderate" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not necessarily 
dispositive of an issue; all evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6.

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part or 
all of the necessary bones, joints and muscles or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain 
supported by adequate pathology.  38 C.F.R. § 4.40.

As regards to the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to consideration 
of less or more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movement smoothly, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight bearing.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The General Counsel for VA issued a precedent opinion in July 
1997 which held that a claimant who had arthritis and 
instability of the knee could be rated separately under 
Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  When a 
knee disorder is already rated under Diagnostic Code 5257 
(for instability), a veteran must also have limitation of 
motion which at least meets the criteria for a zero percent 
rating under Diagnostic Codes 5260 (flexion limited at 60 
degrees or less) or 5261 (extension limited to 5 degrees or 
more) to obtain a separate rating for arthritis, if arthritis 
is clinically demonstrated.  In August 1998, VA General 
Counsel issued VAOPGCPREC 9-98.  In this opinion, General 
Counsel, citing Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991), held that even if a claimant technically had full 
range of motion but such motion was inhibited by pain, a 
compensable rating for arthritis under Diagnostic Code 5003 
and 38 C.F.R. § 4.59 would be available, assuming of course 
that arthritis was demonstrated.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is applicable for 
each major joint affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71, Plate II, indicates that normal range of 
motion for the knee in a sitting position is from zero 
degrees' extension to 140 degrees' flexion.  

38 C.F.R. § 4.71a, Diagnostic Code 5269 provides that 
limitation of leg flexion to 60 degrees warrants a 
noncompensable evaluation, flexion limited to 45 degrees 
warrants a 10 percent evaluation, flexion limited to 30 
degrees warrants a 20 percent evaluation, and flexion limited 
to 15 degrees warrants a 30 percent evaluation. 

38 C.F.R. § 4.71a, Diagnostic Code 5261 provides that 
limitation of leg extension to 5 degrees warrants a 
noncompensable evaluation, extension limited to 10 degrees 
warrants a 10 percent evaluation, extension limited to 15 
degrees warrants a 20 percent evaluation, and extension 
limited to 20 degrees warrants a 30 percent evaluation.  

Removal of semilunar cartilage causing the knee to be 
symptomatic warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  

Impairment of a knee resulting in slight subluxation or 
lateral instability warrants a 10 percent evaluation.  
Moderate impairment is rated 20 percent, and severe 
subluxation or lateral instability warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

With respect to the lumbar spine, a 40 percent evaluation is 
the maximum rating allowed for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of motion of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The maximum rating allowed for severe limitation of motion of 
the lumbar spine is 40 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292. 

Duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration, or with 
continuous moderate symptoms warrants a 20 percent 
evaluation.  Moderately severe symptoms from duodenal ulcer 
which are less than severe but with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year warrants a 40 percent 
evaluation.  Severe symptoms with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health warrants a 60 percent evaluation.  38 C.F.R. § 4.114, 
Diagnostic Code 7305.  

Lumbosacral Strain:  Shortly after service, service 
connection was granted for chronic lumbar myositis based upon 
a finding, substantiated by service medical records, that the 
veteran had a preexisting low back disability that was 
aggravated (increased beyond ordinary progress) during 
service.  That initial rating action provided a 10 percent 
evaluation.  VA X-ray studies of the lumbar spine in November 
1951 were interpreted as being normal.  The veteran's low 
back disorder was later characterized as lumbosacral strain 
with pain on motion.  In October 1973, the RO issued a rating 
action, which increased the veteran's evaluation from 10 to 
20 percent effective from June 1973.  That 20 percent 
evaluation remained in effect until the time of this appeal.  

Private outpatient treatment records from May 1974 noted 
minimal tenderness of the lumbosacral area with no swelling, 
and straight leg raising was essentially negative.  X-ray 
studies were interpreted as being negative.

In January 1983, the veteran was involved in a motor vehicle 
accident with cervical spine injury and complaints of pain 
throughout the back.  Private medical records reveal that the 
veteran injured his low back, years after service in August 
1983, while lifting a desk.

A May 1996 VA orthopedic examination noted lumbosacral strain 
with some limitation of motion but no radiculopathy.  There 
was 40 degrees' forward flexion, 15 degrees' extension, 30 
degrees' flexion and 30 degrees' rotation.  Lumbar X-rays 
were interpreted as showing a normal alignment with narrowing 
of the L4 disc space and sclerotic changes across this disc 
space.  

In June 1999, the veteran was provided a VA orthopedic 
examination.  Examination revealed no evidence of spinal 
list.  This examination report included review of the 
veteran's claims folder, which revealed a diagnosis prostate 
cancer.  In May 1996, the veteran was diagnosed as having 
degenerative joint disease of the lumbar spine.  A bone scan 
of September 1997 showed questionable metastases.  PSA 
(prostate specific antigen) testing had been significantly 
elevated for a period of years.  In December 1998, metastatic 
cancer in the pubis was increasing, but the veteran refused 
biopsy.  Current examination revealed that the veteran's gait 
was not normal and getting on and off the examining table was 
very difficult for him.  Any form of bending or squatting was 
difficult.  He was unable to walk on heels and toes.  Trunk 
mobility was found to be essentially absent.  There was pain 
on moving the lumbar spine in any direction.  He could only 
bend eight degrees right and left.  Testing revealed 
sacroiliac pain but this physician specifically noted that he 
did not interpret this as abnormal sacroiliac joint disease 
in the context of arthritis.  Instead, this physician wrote 
that "it is probably due to metastatic bone disease due to 
cancer of the prostate."  The diagnoses included arthritis 
and degenerative joint disease of the spine in association 
with metastatic cancer of the prostate to pubis and possibly 
other sites.  

A contemporaneous VA examination for ulcers also conducted in 
June 1999 contained another VA physician's opinion that the 
veteran had back pain which was believed to be significantly 
contributed to by metastases from prostate cancer.  VA X-ray 
studies were interpreted as showing degenerative joint 
disease changes between L3 and L5 with narrowed discs.  
However there was no evidence of acute or chronic 
compressions and the alignment was unremarkable.

During a hearing at the regional office in March 2000, the 
veteran indicated that he had significant back pain and 
limitation of motion.  

A preponderance of the evidence on file is against an 
evaluation in excess of 40 percent for the veteran's 
service-connected chronic lumbar sprain with pain on motion.  
The veteran's service-connected low back disability is 
manifested by degenerative joint disease and severe 
limitation of motion with pain on motion.  However, the 
current 40 percent rating is the maximum evaluation allowed 
under either Code 5292 (limitation of motion) or 5295 
(lumbosacral strain).  As service connection is not in effect 
for disc disease, 38 C.F.R. § 4.71a, Code 5293 is not 
applicable.  (The Board parenthetically notes that the 
neurological symptoms that have been reported would fall far 
short of what is required for a rating in excess of 40 
percent under that code but, in any event, Code 5293 is not 
for application.)  The medical evidence on file shows that 
the veteran aggravated a low back strain during service and 
that this disability resulted in mild to moderate low back 
symptoms for many years after service.  It is apparent that 
the veteran has little motion of the lumbar spine but the 
most recent significant onset of low back pain and immobility 
has been clinically attributed to metastasis of nonservice-
connected prostate cancer.  Even if one assumes that all of 
the limitation of motion of the veteran's lumbar spine is 
attributed to his service-connected disorder, it would still 
not support a rating in excess of 40 percent, as there is no 
medical evidence to show that the veteran has unfavorable 
ankylosis of the lumbar spine.  See 38 C.F.R. § 4.71a, Code 
5289.  It was reported upon the most recent VA compensation 
examination in June 1999 that the veteran had essentially no 
trunk mobility but range of motion testing did show some 
motion of the lumbar spine and there is no suggestion of 
ankylosis or complete immobility of the lumbar spine at an 
unfavorable angle.  The currently assigned 40 percent 
evaluation is an appropriate evaluation for severe limitation 
of motion of the lumbar spine and/or for severe lumbosacral 
strain with marked limitation of motion and loss of lateral 
motion with osteoarthritic changes or narrowing or 
irregularity of joint space. 

Without attempting to distinguish low back symptoms 
attributable to service-connected low back strain from 
nonservice-connected prostate cancer with probable 
metastasis, the RO gave the veteran the benefit of the doubt 
in granting its most recent increase from 20 to 40 percent, 
the maximum schedular evaluation for lumbosacral strain 
and/or for severe limitation of lumbar spine motion.  
However, no higher evaluation is warranted in the absence of 
complete bony fixation (ankylosis) at a unfavorable angle.  
As to the veteran's complaints of low back pain upon any 
motion of the low back, the effects of pain on motion do not 
permit a higher rating under 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995), as the veteran's 40 
percent rating is the maximum rating under the limitation-of-
motion code.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The preponderance of the evidence is against a rating in 
excess of 40 percent for the veteran's low back disability.  
Thus, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  See, generally, Gilbert v. 
Derwinski; 1 Vet. App. 49 (1990).

Duodenal Ulcer:  At the time of enlistment in December 1943, 
the veteran was noted as 72 inches tall and 160 pounds.  
Shortly after service in 1946, the veteran was granted 
service connection for a marginal, chronic duodenal ulcer on 
the basis of service medical records demonstrating that 
preservice stomach problems were aggravated during active 
military service.  A noncompensable evaluation was initially 
assigned at service separation, but this was increased to a 
10 percent evaluation effective in May 1946, and this 
evaluation remained in effect until it was increased to 20 
percent during the present appeal.  

A December 1951 VA examination noted the veteran was 75 
inches and 160 pounds.  A July 1960 VA examination noted the 
veteran weighed 168 pounds.  An August 1960 X-ray study 
revealed minimal deformity of the duodenal bulb due to a 
previous ulcer.  No active ulcer was seen at that time.
A May 1994 outpatient treatment record revealed occasional 
loose stools and occasional mild abdominal pain.  The veteran 
was 163 pounds.  There was also occasional indigestion and 
belching but no melena.  The veteran reported taking two to 
three cups of Maalox per day and it was recommended that this 
be discontinued because of the loose stools.

A report of a May 1996 VA examination of the stomach contains 
the veteran's continuing complaints of bloating, belching and 
indigestion which was controlled by taking antacids.  He had 
very few bladder symptoms.  He had been told that his 
prostate was enlarged and hard and that he had a high blood 
test for cancer of the prostate.  The veteran weighed 158 
pounds.  The abdomen was flat and nontender without masses.  
The diagnosis was history of peptic ulcer disease, chronic, 
persistent symptoms which the veteran reported as about the 
same or worse.

In June 1999, the veteran was provided a VA examination of 
the stomach and duodenum.  The history of ulcer was discussed 
and it was noted that he had intermittent episodes of 
symptoms ever since service separation.  It was noted that 
his symptoms "come and go and he gets off his diet."  He has 
been on some type of stomach medicine ever since 1945.  At 
present he was being treated symptomatically with Amphojel or 
Gelusil.  An X-ray study eight months earlier was interpreted 
as revealing scar tissue in the duodenal ulcer scar area.  
There was no obstruction of the outlet of the stomach or 
duodenum but he was still symptomatic, although there was no 
ulcer crater at the present time.  He had fairly good kidney 
function and the abdomen was flat and nontender with no 
masses.  The impression was history of duodenal ulcer over 
many years which was still symptomatic with abdominal pain, 
belching, and bloating.  

A June 1999 VA orthopedic examination recorded that the 
veteran was six feet three inches tall and weighed 165 
pounds, and that the veteran reported that this had been his 
weight for "much over 5 years."

At his March 2000 personal hearing, the veteran indicated 
that he took many kinds of medication.  He indicated that he 
needed to maintain a careful diet to control his symptoms.  
He said his stomach was "sixty percent gone."  

A preponderance of the competent clinical evidence on file is 
against an evaluation in excess of 20 percent for the 
veteran's residuals of a duodenal ulcer.  A careful review of 
the entire claims folder leads the Board to conclude the 
presently assigned 20 percent evaluation for moderate overall 
symptoms most nearly approximates the veteran's degree of 
disability from this disorder.  The relevant medical evidence 
does not reveal recurring episodes of severe symptoms 
occurring two or three times a year averaging 10 days in 
duration, which is also a criteria for the currently assigned 
20 percent evaluation.  There is no evidence on file 
indicative of moderately severe symptoms or recurrent 
incapacitating episodes averaging 10 days or more at least 
four or more times a year.  Ten-day periods of exacerbated 
symptoms from duodenal ulcer are not demonstrated by any 
clinical evidence of record.  Additionally, while the veteran 
is shown most recently to be 6 feet, 3 inches tall and only 
weigh 165 pounds, this is not an inconsistent weight for the 
veteran historically.  The Board also notes that the veteran 
has prostate cancer with apparent metastasis.  In any event, 
he is not shown to have chronic or recurrent anemia and/or 
weight loss.  Accordingly, an evaluation in excess of 
20 percent is not warranted. 

As the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's duodenal ulcer 
disease, the benefit-of-the-doubt doctrine does not apply, 
and the claim must be denied.  Gilbert, supra.
 
Left Knee:  Also shortly after service, the RO granted 
service connection for left knee arthralgia, rated as mild 
arthritis, which was considered also to have been incurred by 
aggravation during service of a preservice injury.  A 
10 percent evaluation was assigned in 1946 and has remained 
in effect through present.  

A May 1996 VA orthopedic examination revealed that the 
veteran wore a soft brace on the left knee.  Range of motion 
was from zero to 130 degrees and the knee joint was freely 
moveable.  An X-ray study of the left knee was interpreted as 
being "within normal limits."  The diagnosis was left knee 
impairment with some limitation of motion.  

A June 1999 VA orthopedic examination noted that the veteran 
walked with an abnormal gait favoring one leg and then the 
other, but mostly favoring the right leg.  Both patellas were 
freely moveable with no pain but both knees did have palpable 
rough surfaces.  This was more prominent on the right than 
the left.  Extension of the left knee was full and complete 
but flexion was limited to 90 degrees.  There was no evidence 
of ligament laxity in either knee.  An X-ray study of the 
knee revealed that both medial compartments were slightly 
narrowed but there were no other acute bony changes and no 
effusions.  The impression was degenerative joint disease in 
both knees.  

During his March 2000 RO hearing, the veteran indicated that 
he had problems with both knees and that he wore braces on 
both knees.  The veteran's friend testified that the veteran 
had fallen down on occasion.  

The presently assigned 10 percent evaluation is warranted 
with arthritis and some limitation of motion in accordance 
with 38 C.F.R. § 4.59 which warrants award of at least the 
minimum compensable rating for the joint affected by such 
arthritis.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5003; 
DeLuca, supra; VAOPGCPREC 9-98.  There is no limitation of 
extension apparent and the degree of limitation of flexion 
that has been shown falls far short of what is required for a 
rating in excess of 10 percent.  See 38 C.F.R. § 4.71, Codes 
5260, 5261.  As to the veteran's complaints of left knee pain 
upon motion, there is no objective evidence to support a 
finding that pain, flare-ups of pain, fatigue, weakness, 
incoordination, or any other symptom results in additional 
limitation of motion to a degree that would support a rating 
in excess of 10 percent under the limitation of motion codes.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995),

This does not end the Board's inquiry as the question remains 
whether the veteran's left knee disability is manifested by 
any additional impairment, to include instability or 
subluxation.  VA General Counsel Opinions provide that, under 
certain circumstances, arthritis and instability of a knee 
may be rated separately under Codes 5003/5010 and 5257.  
VAOPGCPREC 9-98, 23-97.  Here, there is no objective medical 
evidence of instability or subluxation of the left knee.  It 
was specifically reported upon the most recent VA 
compensation examination
In June 1999 that there was no instability or ligamentous 
laxity of the left knee.  However, the veteran has testified 
during this appeal that he has fallen on numerous occasions 
and must wear a knee brace for stability.  The Board finds 
that this testimony raises a reasonable doubt as to whether 
his left knee disability is manifested by mild instability.  
Under these circumstances, the Board finds that an increased 
rating to 20 percent is warranted.  38 C.F.R. §§ 3.102, 
4.71a, Code 5257; VAOPGCPREC 9-98, 23-97.  There is no 
medical or other competent evidence to support a finding of 
more than mild instability or subluxation of the left knee.  
   
Other Matter:  During the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA) of 2000 was passed into 
law.  This law eliminated the concept of well-grounded claims 
and redefined the obligations of VA with respect to the duty 
to assist.  The VCAA is applicable to all claims filed before 
the date of enactment and not yet final as of that date, 
including all issues in this pending appeal.  The VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
those claims.  

It is clear that the RO fulfilled its duty to assist as 
required in the newly adopted VCAA during the pendency of 
this appeal.  The veteran and his representative have clearly 
been informed of the evidence necessary to substantiate his 
claims in the statements of the case on file.  The veteran 
was provided VA orthopedic and ulcer examinations consistent 
with his claims for increased evaluations and all known 
available medical records relevant to those claims were 
collected for review.  There remains no other relevant 
evidence identified by the veteran which has not been 
collected for review by VA.  Under the circumstances, the 
Board cannot find any basis upon which to remand all or any 
of the appellate issues in this case for any additional 
development in compliance with VCAA.
Finally, on the question of whether an extraschedular rating 
is warranted for any of the disabilities at issue, the Board 
does not have the authority to assign such a  rating in the 
first instance, nor does this case present an exceptional or 
unusual disability picture which would warrant referral to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Bagwell 
v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board 
notes there is no evidence of record that the veteran's low 
back, peptic ulcer disease, or left knee disability has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned schedular evaluation), 
has necessitated recent frequent periods of hospitalization, 
or is attended by other such factors as would render 
impracticable the application of the regular schedular rating 
standards.


ORDER

An evaluation in excess of 40 percent for lumbosacral strain 
is denied.

An evaluation in excess of 20 percent for duodenal ulcer is 
denied.

A 20 percent rating for a left knee disability is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

